DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-10, 12, 13, 15-19, 21, 22, 24, 25, 27, 28 and 30-34 are pending in this office action.
Claims 1, 10, 19 and 25 have been amended.

Response to Arguments
Applicant's arguments filed in the request for continued examination filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues:
On pages 9-11 o the remarks, Applicant argues Suzuki fails to disclose or suggest at least "the synchronization channel frequency within a system bandwidth for a radio technology ... the synchronization channel frequency ... for the radio technology, wherein the SIB indicates an offset associated with the center carrier frequency of the .
In response, the Examiner respectfully submits:
As can be seen in the rejection below, Mieszko teaches “detecting one or more synchronization signals received from a base station in a broadcast channel over the synchronization channel frequency within a system bandwidth for a radio technology from a network, wherein the synchronization channel frequency is one of a plurality of possible synchronization channel frequencies for the radio technology in a synchronization channel raster for the system bandwidth, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of the a-system bandwidth, and wherein the one or more synchronization signals are centered around the synchronization channel frequency”.
Hence Mieszko teaches UE in the LTE system detects a synchronization signal in the system bandwidth (see rejection below). 
Examiner notes that the claim then recites “receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency; and communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with the offset”. 

The synchronization signals in Mieszko (the E-UTRA LTE system 144) correspond to the synchronization signal of the LTE system in Suzuki. The offset is the offset to the NB-IoT system in Suzuki.
Therefore, one of ordinary skill in the art would be motivate to combine the LTE system of Mieszko with the LTE system of Suzuki and indicate a synchronization offset for a NB-IoT system and the system bandwidth of the LTE system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claim 19 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 7, 10, 12, 13, 15, 16, 19, 22, 24, 25, 27, 28, 30, 31, and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Mieszko et al (EP 1 906 686 A1) (cited in Applicant’s IDS) in view of Suzuki et al (US 2019/0020436 A1).

Regarding claim 1, Mieszko teaches a method for synchronizing frequency and/or timing in a wireless communication system, comprising 
detecting one or more synchronization signals received from a base station in a broadcast channel over the synchronization channel frequency within a system bandwidth for a radio technology from a network, wherein the synchronization channel frequency is one of a plurality of possible synchronization channel frequencies for the radio technology in a synchronization channel raster for the system bandwidth, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of the system bandwidth, and wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0032]-[0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144; synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160; the system is for example within the 10 Mhz system bandwidth 104 (see Fig. 2, [0027], [0030], [0032]) for an LTE radio technology )see [0003], [0016], [0024], LTE/E-UTRA)).
Mieszko does not explicitly disclose receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth .
Suzuki teaches receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency (Suzuki: Figs. 8-10; [0011]-[0014], [0116]-[0120] UE receiving a channel raster offset for NB-IoT synchronization relative to normal LTE channel raster; offset received via system information) and communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with the offset (Suzuki: Figs. 8-10; [0011]-[0014], NB-IoT UE communicating using NB-IoT channel frequency offset form LTE channel frequency). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mieszko by receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency and communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with  
 
Regarding claim 10, Mieszko teaches an apparatus for synchronizing frequency and/or timing in a wireless communication system (Mieszko: [0001], [0033], mobile station or UE), comprising: a transceiver; a memory configured to store instructions; and at least one processor coupled to the transceiver and the memory, the at least one processor being configured to execute the instructions to: 
detect one or more synchronization signals received from a base station in a broadcast channel over the synchronization channel frequency within a system bandwidth for a radio technology from a network, wherein the synchronization channel frequency is one of a plurality of possible synchronization channel frequencies for the radio technology in a synchronization channel raster for the system bandwidth, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of the system bandwidth, and wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0032]-[0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144; synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160; the system is for example within the 10 Mhz system bandwidth 104 (see Fig. 2, [0027], [0030], [0032]) for an LTE radio technology )see [0003], [0016], [0024], LTE/E-UTRA)).
.
Suzuki teaches receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency (Suzuki: Figs. 8-10; [0011]-[0014], [0116]-[0120] UE receiving a channel raster offset for NB-IoT synchronization relative to normal LTE channel raster; offset received via system information) and communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with the offset (Suzuki: Figs. 8-10; [0011]-[0014], NB-IoT UE communicating using NB-IoT channel frequency offset form LTE channel frequency). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mieszko by receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center  

Regarding claim 19, Mieszko teaches an apparatus for synchronizing frequency and/or timing in a wireless communication system, comprising: 
means for detecting one or more synchronization signals received from a base station in a broadcast channel over the synchronization channel frequency within a system bandwidth for a radio technology from a network, wherein the synchronization channel frequency is one of a plurality of possible synchronization channel frequencies for the radio technology in a synchronization channel raster for the system bandwidth, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of the system bandwidth, and wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0032]-[0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144; synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160; the system is for example within the 10 Mhz system bandwidth 104 (see Fig. 2, [0027], [0030], [0032]) for an LTE radio technology )see [0003], [0016], [0024], LTE/E-UTRA)).
Mieszko does not explicitly disclose means for receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio .
Suzuki teaches means for receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency (Suzuki: Figs. 8-10; [0011]-[0014], [0116]-[0120] UE receiving a channel raster offset for NB-IoT synchronization relative to normal LTE channel raster; offset received via system information) and means for communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with the offset (Suzuki: Figs. 8-10; [0011]-[0014], NB-IoT UE communicating using NB-IoT channel frequency offset form LTE channel frequency). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mieszko by receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency and communicating with the network based on the one or more synchronization signals,  

Regarding claim 25, Mieszko teaches a non-transitory computer-readable medium storing code executable by a processor for synchronizing frequency and/or timing in a wireless communication system, comprising: 
code for detecting one or more synchronization signals received from a base station in a broadcast channel over the synchronization channel frequency within a system bandwidth for a radio technology from a network, wherein the synchronization channel frequency is one of a plurality of possible synchronization channel frequencies for the radio technology in a synchronization channel raster for the system bandwidth, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of the system bandwidth, and wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0032]-[0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144; synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160; the system is for example within the 10 Mhz system bandwidth 104 (see Fig. 2, [0027], [0030], [0032]) for an LTE radio technology )see [0003], [0016], [0024], LTE/E-UTRA)).
Mieszko does not explicitly disclose code for receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein .
Suzuki teaches code for receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency (Suzuki: Figs. 8-10; [0011]-[0014], [0116]-[0120] UE receiving a channel raster offset for NB-IoT synchronization relative to normal LTE channel raster; offset received via system information) and code for communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with the offset (Suzuki: Figs. 8-10; [0011]-[0014], NB-IoT UE communicating using NB-IoT channel frequency offset form LTE channel frequency). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mieszko by receiving, from the base station after detecting the one or more synchronization signals and in a control plane, radio resource control (RRC) signaling including a system information block (SIB), wherein the SIB indicates an offset associated with the center carrier frequency of the system bandwidth from the synchronization channel frequency and communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency associated with  

Regarding claims 3, 12, 21 and 27, Mieszko teaches determining the synchronization channel raster as at least a common multiple of the channel raster for the system bandwidth and a subcarrier spacing (Mieszko: Fig. 2, [0046]-[0047]).
  
Regarding claims 4, 13, 22 and 28, Mieszko teaches determining a synchronization channel bandwidth for receiving the one or more synchronization signals based at least in part on the system bandwidth (Mieszko: Fig. 2, [0053]-[0054], determining SCH bandwidth based on system bandwidth).
  
Regarding claims 6, 15, 24 and 30, Mieszko teaches determining at least one of a frequency or a timing of the network based at least in part on the one or more synchronization signals, wherein communicating with the network is based at least in part on at least one of the frequency or the timing (Mieszko: Fig. 2, [0056]-[0057], determining system frequency).  

Regarding claims 7, 16, 31 and 33, Mieszko teaches wherein determining the synchronization channel frequency is based at least in part on determining an inability to detect the one or more synchronization signals over another one of the plurality of possible synchronization channel frequencies (Mieszko: Fig. 2, [0033], [0050]-[0052], determining SCH by scanning plurality of SCH frequencies).

Claims 8, 9, 17, 18, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mieszko et al (EP 1 906 686 A1) (cited in Applicant’s IDS) in view of Suzuki et al (US 2019/0020436 A1) in further view of Jeong et al (US 2016/0043792 A1).

Regarding claims 8, 17, 32 and 34, Mieszko in view of Suzuki does not explicitly disclose wherein detecting the one or more synchronization signals comprises determining the one or more synchronization signals are received at least at a threshold energy level.
	Jeong teaches wherein detecting the one or more synchronization signals comprises determining the one or more synchronization signals are received at least at a threshold energy level (Jeong: [0042]-[0044]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mieszko in view of Suzuki wherein detecting the one or more synchronization signals comprises determining the one or more synchronization signals are received at least at a threshold energy level as disclosed by Jeong to provide a system for adjusting beam gain (Jeong: Abstract).
  
Regarding claims 9 and 18, Mieszko in view of Jeong teaches wherein detecting the one or more synchronization signals comprises detecting that the one or more signals use a particular sequence over the synchronization channel frequency (Jeong: [0042]-[0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.